

113 S1539 IS: Adoption Information Act
U.S. Senate
2013-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1539IN THE SENATE OF THE UNITED STATESSeptember 24, 2013Mrs. Fischer (for herself, Mr. Inhofe, Mr. Johanns, Mr. Enzi, Mr. Thune, Mr. Moran, and Mr. Cochran) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require assurances that certain family planning
		  service projects and programs will provide pamphlets containing the contact
		  information of adoption centers.1.Short titleThis Act may be referred to as the
			 Adoption Information
			 Act.2.Provision in
			 family planning services of pamphlets containing adoption center contact
			 informationTitle X of the
			 Public Health Service Act (42 U.S.C.
			 300 et seq.) is amended by adding at the end the following:1009.Adoption center contact
		  information(a)A grant may be made or
				contract entered into under section 1001 for a family planning service project
				or program only upon assurances satisfactory to the Secretary that the project
				or program will—(1)provide to each
				person to whom the project or program provides family planning services, at the
				time the person inquires about the services, a pamphlet that contains—(A)a comprehensive
				list of the adoption centers located in the State where the services are
				provided; and(B)the address,
				telephone number, and Internet website of each such center;(2)at the same time,
				orally inform each such person that the pamphlet—(A)was provided by
				the Department of Health and Human Services; and(B)contains a
				comprehensive list of the adoption centers located in the State where the
				services are provided; and(3)provide each such
				person an opportunity to read the pamphlet.(b)The Secretary
				shall prepare, annually update, and distribute to each project or program
				referred to in subsection (a) pamphlets described in that subsection.(c)No funds may be
				used to carry out this section, except funds that are appropriated to carry out
				this
				title..